DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This actions is responsive to communication 9/23/2020.  Claims 1-8 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01  
Regarding claims 1 and 8, the recitation “calculating, by an external electronic device of the rechargeable device, a remaining battery power when the rechargeable device is turned off” in lines 2-3 of the claims renders the claims indefinite. 
It is unclear from the claims the calculation is being made since it is unclear how the external electronic device of the rechargeable device and the rechargeable device are communicating with one another while the rechargeable device is off? 

Paragraph 0022 of original disclosure discloses: 
“[0022] In an embodiment, the external electronic device may be a mobile phone that the user will carry with him/her at any time. In the following content, a mobile phone will be used as the external electronic device to illustrate various embodiments of the present disclosure, but it should be understood that the external electronic device may be any other applicable external electronic device. In some embodiments, the chargeable device may be a computer, a mobile communication device, and a consumption external electronic device, etc. Fig. 2 shows a schematic diagram of a mobile phone and a rechargeable device. As shown in Fig. 2, the mobile phone 20 and the chargeable device 10 communicate with each other wirelessly. In an embodiment, an application (APP) can be designed in the mobile phone 20, and the APP can communicate with the rechargeable device 10 to realize wireless communication between the mobile phone 20 and the rechargeable device 10, so that the mobile phone 20 can calculate the remaining battery power when the charging device 10 is turned off”. 
and paragraph [0027]-[0029] of the original disclosure discloses:
“[0027] Calculating, by the rechargeable device, the power value of the battery, and providing the power value to the mobile phone in response to an acquisition request of the mobile phone when the rechargeable device is not turned off. In some embodiments, when the rechargeable device is not turned off, the mobile phone can send out at least one power value reminder based on the acquired power value. That is, when the rechargeable device 
[0028] Determining that the rechargeable device is turned off when the mobile phone cannot obtain the power value. That is, when the rechargeable device is turned off and disconnected from APP in the mobile phone, and the mobile phone cannot obtain the power value information of the rechargeable device, step S102 is performed to automatically estimate the remaining battery power and remaining time of the battery. 
[0029] Since the rechargeable device will have a quiescent current after being turned off (for example, the quiescent current is 0.05 mA), the quiescent current can be used to calculate the remaining time. Specifically, when the rechargeable device is turned off by the user, the power of the rechargeable device will be higher than that of auto shut off, for example, higher than 0% of the power auto shut off. At this time, when the rechargeable device is turned off, the remaining battery power and remaining time is calculated by the following steps.” 
Paragraph 0022 of original disclosure discloses that the external electronic device and the rechargeable device communicate wirelessly (see para. 0022 of the original disclosure of the invention above) and that the rechargeable device can calculate its own remaining battery power when the rechargeable device is not turned off (see para. 0027 of the original disclosure of the invention above).


Regarding claims 1 and 8, the recitation “obtaining, by the external electronic device, a remaining time until a battery of the rechargeable device reaches a battery over-discharge point according to the remaining battery power and a quiescent current when the rechargeable device is turned off” in lines 4-6 of the claims renders the claims indefinite. 
It is unclear from the claims the external electronic device is obtaining the remaining time until a battery of the rechargeable device reaches a battery over-discharge point according to the remaining battery power and a quiescent current when the rechargeable device is turned off, since it is unclear how the external electronic device of the rechargeable device and the rechargeable device are communicating with one another while the rechargeable device is off? 
It is unclear form the claims if the rechargeable device transmits the quiescent current data prior the rechargeable device being turned off? Or is the rechargeable device still transmitting the data even when the device is off? 
Paragraph 0022 of original disclosure discloses that the external electronic device and the rechargeable device communicate wirelessly (see para. 0022 of the original disclosure of the invention above), that the rechargeable device can calculate its 
However, the claims omits elements on how the quiescent current is being obtained, whether the values for the calculation of a remaining battery power when the rechargeable device is turned off are wirelessly transmitted prior the device being turned off or whether the values needed for the remaining power calculation are obtained wirelessly even while the device is turned off, rendering the claim unclear.  Clarification and correction is required.

Regarding claim 1 and 8, the recitation “sending out, by the external electronic device, at least one charging reminder during a remaining time” in lines 7-8 of the claim, renders the claim indefinite. It is unclear from the claim as to where the at least one charging reminder during a remaining time is being sent out to, and whether the remaining time is being send out to the external electronic device or to the rechargeable device or else.  Clarification and correction is required.

Dependent claims 2-7 inherit the deficiencies of independent claim from which they depend. Therefore, dependent claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons explained above with respect to independent clam 1 from which they depend.



Conclusion
The prior art cited in form PTO-892 made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nien et al. US 20200052515 A1 teaches charging system for an electric window covering, which includes a motorized assembly controlling the movement of the electric window covering, and a power supply device including a rechargeable power unit and a first remaining power detection circuit is disclosed. The charging system comprises a charging device which provides power to the power supply device, a comparison module, and a notification unit. The first remaining power detection circuit detects the potential magnitude of the power unit, and the detected value is transmitted to the comparison module to be compared. If the potential magnitude is less than a predetermined threshold, a warning is presented at a notification unit. By actively presenting the warning to the user when the power of the power unit is low, the power supply device and the charging system can achieve the objectives of providing an active notification and extending the run-time of the power unit and actively presents a warning notice to inform the user about the power status of the power supply device only when the electric power stored in the power supply device of the electric window covering reaches a low level.  However, Nien is silent as using quiescent current for calculating a remaining time until the battery of the rechargeable device 
McDonald et al. US2017/0326375 A1 teaches a system for retrieving data and a rechargeable device for a medical device for therapy (see abstract, para. 0031-0033) and an external battery charging system (see Fig. 1).  The system further comprises a charger records and obtaining data indicating instantaneous or average current obtained from the recharge circuit (para. 0049) and a telemetry circuit allowing for data transfer with an IPG including providing commands to the IPG to e.g. provide information such IPG battery status for use in device analysis 568, e.g. battery discharge for the IPG both at a current time and at a prior time such as during a prior interrogation by the patient remote control 560 or after a previous charging session as well as characteristics such as quiescent current or battery self-discharge may be assessed (see para. 0064, 0067), and a warning or alert to indicate the IPG is below or near a battery state where the therapy would automatically turn off (see para. 0071).  However McDonald is silent as estimating the remaining time until a battery of the rechargeable device reaches a battery over-discharge point according to the remaining battery power and a quiescent current when the rechargeable device is turned off.
Lynch US2017/0012463 teaches an electronic device configured to detect an external charging device when the external charging device is initially engaged with, or connected to, the electronic device. The electronic device, or an alert unit operably connected to the electronic device, can produce one or more remaining time until a battery of the rechargeable device reaches a battery over-discharge point according to the remaining battery power and a quiescent current when the rechargeable device is turned off.
Staton et al. US2011/0313697 teaches a method and apparatus for monitoring battery life in a human input device powered by replaceable batteries includes repeatedly measuring battery charge by use of a measuring arrangement forming part of the input device. Battery charge is measured while the input device is in a relatively inactive condition and when it is in an active condition, and a time value is associated with each battery charge measurement. A usage model may be constructed based on the battery charge measurements, and calculation of an expected battery life may be based at least in part on the usage model (abstract). Staton further teaches a power management circuit 216 configured to control power supply such that a power circuit 206 is operable in an active condition, in which power is supplied from batteries to the microcontroller and a relatively inactive condition, in which the system power supply 220 does not provide power to (at least) the microcontroller 224. Thus, the power management circuit oversees, and potentially controls, all power usage in the mouse, and can control whether power is applied to any of the internal estimating the remaining time until a battery of the rechargeable device reaches a battery over-discharge point according to the remaining battery power and a quiescent current when the rechargeable device is turned off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864